Response to Arguments
Applicant’s arguments, see Appeal Brief, filed February 17, 2021, with respect to claims 1-5, 8-10, 12 and 14-16 have been fully considered and are persuasive.  The previous 35 USC 103 rejection of claims 1-5, 8-10, 12 and 14-16 over Parker et al (US 5,202,677 A) in view of Laken et al (US 2002/0040901 A1) has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Check (US 6,169,270 B1).
With respect to claim 1, Check discloses of a color-changing heat mat 16 (i.e. sealed food container 16) capable of being adapted to farrowing applications (Col. 2, lines 50-61), comprising: upper 32 and lower 33 layers of plastic material (i.e. resinous plastic material (not shown)) defining a peripheral shape (Col. 3, line 8-28; Figures 1-2); electrical heating elements (i.e. an electric resistance wire (not shown)) disposed i.e. patch or label in Figure 2 shows label or patch in direct contact with the lower surface of the upper layer 32) of the upper layer 32 of plastic material (Col. 3, line 8-28; Figures 1-2); and wherein the label or patch 78 includes a thermochromic pigment 86 causing the label or patch 78 to change color in response to heating of the elements (Col. 4, lines 39-63; Figures 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laken et al (US 2002/0040901 A1) in view of Miller et al (US 2010/0012017 A1).
With respect to claim 1, Laken et al discloses of a color-changing heat mat 100 (i.e. heating shelf 100 can be placed on floor or within an enclosure) is capable of being adapted to farrowing applications (Abstract; Figures 1 and 3-9), comprising: upper 105 and lower 110 layers of plastic material (i.e. thermoplastic material) defining a peripheral shape (Para. 0053-0055; Figures 1 and 3-9); electrical heating element 10 disposed between the upper 105 and lower 110 layers of material (Col. 17, lines 24-42; Figures 1 
However Laken et al is silent regarding a label or patch disposed in a specific region of the upper layer of plastic material; and wherein the label or patch includes a thermochromic pigment causing the label or patch to change color in response to heating of the elements.
Miller et al discloses of a label 80 (Para. 0082, 0090, 0093) disposed in a specific region of the upper layer of plastic material (i.e. fabric material type can be plastic material; Para. 0024); and wherein the label 80 includes a thermochromic pigment causing the label 80 to change color in response to heating of the elements (Para. 0115-0118; Figures 1-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label as taught by Miller et al to provide a predetermined shape which may be easy to understand regardless of literacy and colour-blindness. 

With respect to claim 2, Laken et al discloses that the mat 100 is the peripheral shape is rectangular, square, oval or circular (Para. 0038; Figures 3 and 7).

With respect to claim 3, Laken et al fails to teach that the label or patch changes color at a predetermined temperature associated with farrowing. 
Miller et al teaches that the label 80 changes color at a predetermined temperature associated with the body temperature of a person (i.e. such as a medical patient) that is similar to farrowing (Para. 0115-0118; Figures 1-2 and 4-5).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label as taught by Miller et al to provide a predetermined shape which may be easy to understand regardless of literacy and colour-blindness.

With respect to claim 4, Laken et al fails to teach that the label or patch changes color at a temperature of approximately 80 degrees Fahrenheit.
 Miller et al teaches that the label 80 changes color at a temperature of approximately 99.68 degrees Fahrenheit or 37.6 degrees Celsius which is approximately 80 Deg. F (Para. 0056 and 0060-0061).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label as taught by Miller et al to provide a predetermined shape which may be easy to understand regardless of literacy and colour-blindness.

With respect to claim 8, Laken et al discloses that one and both of the upper 105 and lower 110 layers of material are made of high-density polyethylene (HDPE) (Para. 0054-0055; Figures 3-7).

With respect to claim 9, Laken et al discloses that the upper 105 and lower 110 layers are molded, a thermochromic material integrally formed with the heat mat 100 providing a visual indicia of shelf temperatures (Para. 0007, 0011 and 0060; Figures 1-3 and 5-9). 
Pursuant MPEP 2113 “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The product by process limitation “label or patch is added to the plastic prior to molding” is not patentable, because the mat can be made by a different process.
Laken et al fails to disclose a label or patch to the plastic.
Miller et al discloses of a label 80 added to the plastic 70 (Para. 0082, 0090, 0093). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label as taught by Miller et al to provide a predetermined shape which may be easy to understand regardless of literacy and colour-blindness.

With respect to claim 10, Laken et al discloses of an electrical controller (i.e. 120 or 240 VAC voltage supply source; Para. 0086) to adjust the temperature of the mat 100 (Col. 17, lines 43-66; Figures 19-20).

With respect to claim 12, Laken et al discloses that the upper 105 and lower 110 layers are in a mold process, a thermochromic material integrally formed with the heat mat 100 providing a visual indicia of shelf temperatures (Para. 0007, 0011 and 0060; Figures 1-3 and 5-9)
Laken et al fails to teach that the label or patch is affixed to the upper layer of material. 
Miller et al teaches that the label 80 is affixed to the upper layer of material 70 (Para. 0090-0093).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label as taught by Miller et al to provide a predetermined shape which may be easy to understand regardless of literacy and colour-blindness.

With respect to claim 14, Laken et al teaches that the thermochromic material is contained in a specific region of the upper layer 105 or lower layer 110 of material through a molding process (Para. 0007, 0010, 0013, 0060). 
Pursuant MPEP 2113 “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The product by process limitation “the label or patch is affixed to the upper layer of material through a mold labeling process” is not patentable, because the label can be affixed to an upper layer by a different process.
Laken et al fails to disclose a label or patch is affixed to the upper layer of material.
Miller et al discloses of a label 80 is affixed to the upper layer of material 70 (Para. 0082, 0090, 0093). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label as taught by Miller et al to provide a predetermined shape which may be easy to understand regardless of literacy and colour-blindness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laken et al (US 2002/0040901 A1) in view of Miller et al (US 2010/0012017 A1) as applied to claim 4 above, and further in view of Nakashima (US 6,228,804 B1).
With respect to claim 5, Laken et al in view of Miller et al fails to teach that the label or patch changes color from purple or violet to pink or magenta.
Nakashima teaches that the label or patch 1 changes color from purple or violet to pink or magenta (Col. 12, lines 46-67; Figure 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material color as taught by Laken et al and Miller et al with the thermochromic material color as taught by Nakashima to provide color-change materials which employ a reversibly thermochromic material and a low-refractive-index pigment in combination and produce.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laken et al (US 2002/0040901 A1) in view of Miller et al (US 2010/0012017 A1) as applied to claim 1 above, and further in view of Croskey (US 8,530,378 B2 ).
With respect to claim 15, Laken et al and Miller et al is silent regarding the label or patch has an area in the range of 16 to 144 square inches.
 Croskey discloses that the label or patch 18 has an area in the range of 28 square inches which is within the range of 16 to 144 square inches (Col. 11, lines 13-35; Figures 9-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material of Laken et al and Miller et al, by changing the size of the label to what is taught by Croskey, to provide any size and shape suitable to accommodate the needs of users.

With respect to claim 16, Laken et al and Miller et al is silent regarding the label or patch has an area in the range of 50 to 100 square inches.
 Croskey discloses that the label or patch 18 has an area in the range of 84 square inches which is within an area in the range of 50 to 100 square inches (Col. 12, lines 19-37; Figures 9-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material of Laken et al and Miller et al, by changing the size of the label to what is taught by Croskey, to provide any size and shape suitable to accommodate the needs of users.

Claims 1-3, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laken et al (US 2002/0040901 A1) in view of Gilliland et al (US 2010/0308032 A1). 
With respect to claim 1, Laken et al discloses of a color-changing heat mat 100 (i.e. heating shelf 100 can be placed on floor or within an enclosure) is capable of being adapted to farrowing applications (Abstract; Figures 1 and 3-9), comprising: upper 105 and lower 110 layers of plastic material (i.e. thermoplastic material) defining a peripheral shape (Para. 0053-0055; Figures 1 and 3-9); electrical heating element 10 disposed between the upper 105 and lower 110 layers of material (Col. 17, lines 24-42; Figures 1 and 14-15); a thermochromic material integrally formed with the heat mat 100 providing a visual indicia of shelf temperatures (Para. 0011; Figures 1-3 and 5-9).
However Laken et al is silent regarding a label or patch disposed in a specific region of the upper layer of plastic material; and wherein the label or patch includes a thermochromic pigment causing the label or patch to change color in response to heating of the elements.
Gilliland et al discloses of a label or patch 40 disposed in a specific region (i.e. patch or label in Figure 2 shows label or patch in direct contact with the outer layer 16 or upper layer of textile) of the upper layer 16 of plastic material 10 (Para. 0019 and 0028; Figures 1-9); and wherein the label or patch 40 includes a thermochromic pigment (i.e. dyes; Para. 0021) causing the label or patch 40 to change color in response to heating of the elements 20, 20’ 20” (Para. 0024, 0027; Figures 1-9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label with thermochromic material as taught by Gilliland et al to provide a convenient means for identifying the temperature of the inside of the container using a suitable visual indicator that is easily incorporated into the external surfaces of the container. 

With respect to claim 2, Laken et al discloses that the mat 100 is the peripheral shape is rectangular, square, oval or circular (Para. 0038; Figures 3 and 7).

With respect to claim 3, Laken et al fails to teach that the label or patch changes color at a predetermined temperature associated with farrowing. 
Gilliland et al teaches that the label or patch 40 changes color at a predetermined temperature associated with warming the body of an object (warming towels, warming garments or warming food; Para. 0007) that is similar to farrowing (Para. 0021; Figures 1-9).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label with thermochromic material as taught by Gilliland et al to provide a convenient means for identifying the temperature of the inside of the container using a suitable visual indicator that is easily incorporated into the external surfaces of the container.

With respect to claim 8, Laken et al discloses that one and both of the upper 105 and lower 110 layers of material are made of high-density polyethylene (HDPE) (Para. 0054-0055; Figures 3-7).

With respect to claim 9, Laken et al discloses that the upper 105 and lower 110 layers are molded, a thermochromic material integrally formed with the heat mat 100 providing a visual indicia of shelf temperatures (Para. 0007, 0011 and 0060; Figures 1-3 and 5-9). 
Pursuant MPEP 2113 “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The product by process limitation “label or patch is added to the plastic prior to molding” is not patentable, because the mat can be made by a different process.
Laken et al fails to disclose a label or patch is added to the plastic.
However Gilliland et al teaches that the label or patch 40 is added to the plastic 10 (Para. 0019 and 0028; Figures 1-9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label with thermochromic material as taught by Gilliland et al to provide a convenient means for identifying the temperature of the inside of the container using a suitable visual indicator that is easily incorporated into the external surfaces of the container.

With respect to claim 10, Laken et al discloses of an electrical controller (i.e. 120 or 240 VAC voltage supply source; Para. 0086) to adjust the temperature of the mat 100 (Col. 17, lines 43-66; Figures 19-20).

With respect to claim 12, Laken et al discloses that the upper 105 and lower 110 layers are in a mold process, a thermochromic material integrally formed with the heat mat 100 providing a visual indicia of shelf temperatures (Para. 0007, 0011 and 0060; Figures 1-3 and 5-9)
Laken et al fails to teach that the label or patch is affixed to the upper layer of material. 
Gilliland et al teaches that the label 40 is affixed to the upper layer of material 10 (Para. 0019 and 0028; Figures 1-9).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label with thermochromic material as taught by Gilliland et al to provide a convenient means for identifying the temperature of the inside of the container using a suitable visual indicator that is easily incorporated into the external surfaces of the container.

With respect to claim 14, Laken et al teaches that the thermochromic material is contained in a specific region of the upper layer 105 or lower layer 110 of material through a molding process (Para. 0007, 0010, 0013, 0060). 
Pursuant MPEP 2113 “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The product by process limitation “the label or patch is affixed to the upper layer of material through a mold labeling process” is not patentable, because the label can be affixed to an upper layer by a different process.
Laken et al fails to disclose a label or patch is affixed to the upper layer of material.
However Gilliland et al teaches that the label or patch 40 is affixed to the upper layer of material 10 (Para. 0019 and 0028; Figures 1-9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al with the label with thermochromic material as taught by Gilliland et al to provide a convenient means for identifying the temperature of the inside of the container using a suitable visual indicator that is easily incorporated into the external surfaces of the container.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Laken et al (US 2002/0040901 A1) in view of Gilliland et al (US 2010/0308032 A1) as applied to claim 3 above, and further in view of Nakashima (US 6,228,804 B1).
With respect to claim 4, Laken et al and Gilliland et al fails to teach that the label or patch changes color at a temperature of approximately 80 degrees Fahrenheit.
 Nakashima teaches that the label or patch 1 changes color at a temperature of approximately 59 degree Fahrenheit to 86 degrees Fahrenheit (15 degrees Celsius to 30 degrees Celsius) which is approximately 80 Deg. F (Col. 11, lines 64 thru Col. 12, line 15; Figures 1-16).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material as taught by Laken et al and Gilliland et al with the label with thermochromic material as taught by Nakashima to provide color-change materials which employ a reversibly thermochromic material and a low-refractive-index pigment in combination and produce. 

With respect to claim 5, Laken et al and Gilliland et al fails to teach that the label or patch changes color from purple or violet to pink or magenta.
Nakashima teaches that the label or patch 1 changes color from purple or violet to pink or magenta (Col. 12, lines 46-67; Figure 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify thermochromic material color as taught by Laken et al and Gilliland et al with the thermochromic material color as taught by Nakashima to provide color-change materials which employ a reversibly thermochromic material and a low-refractive-index pigment in combination and produce.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laken et al (US 2002/0040901 A1) in view of Gilliland et al (US 2010/0308032 A1) as applied to claim 1 above, and further in view of Croskey (US 8,530,378 B2).
With respect to claim 15, Laken et al and Gilliland et al is silent regarding the label or patch has an area in the range of 16 to 144 square inches.
 Croskey discloses that the label or patch 18 has an area in the range of 28 square inches which is within the range of 16 to 144 square inches (Col. 11, lines 13-35; Figures 9-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material of Laken et al and Gilliland et al, by changing the size of the label to what is taught by Croskey, to provide any size and shape suitable to accommodate the needs of users.

With respect to claim 16, Laken et al and Gilliland et al is silent regarding the label or patch has an area in the range of 50 to 100 square inches.
 Croskey discloses that the label or patch 18 has an area in the range of 84 square inches which is within an area in the range of 50 to 100 square inches (Col. 12, lines 19-37; Figures 9-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material of Laken et al and Gilliland et al, by changing the size of the label to what is taught by Croskey, to provide any size and shape suitable to accommodate the needs of users.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-10, 12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner (US 2004/0004069 A1), Witonsky et al (US 2001/0008238 A1) and Christy et al (US 5,786,578 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-270-1749.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 8, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761